—Appeal by the defendant from three judgments of the County Court, Suffolk County (Namm, J.), all rendered September 11, 1991, convicting him of burglary in the third degree (as to Indictment No. 1539/90) and burglary in the second degree (three counts; one as to Indictment No. 1372/91, two as to Indictment No. 1564/ 91), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.